Case 2:20-cv-02193-PKH Document 21                   Filed 03/04/21 Page 1 of 2 PageID #: 120




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

TERESA TENORIO, individually
and on behalf of all others similarly situated                                        PLAINTIFF

v.                                     No. 2:20-CV-02193

COAST TO COAST CARPORTS, INC.
and JORGE ZAVALA                                                                  DEFENDANTS

                                    OPINION AND ORDER

       Before the Court is a joint motion (Doc. 20) for conditional certification of a collective

action. The motion asks the Court to conditionally certify a collective action that may include:

       All hourly employees who received an attendance bonus in connection with work
       performed in at least one week in which they worked over forty hours in that week
       within the past two years.

(Doc. 20, p. 1). The parties agree this collective action consists of 125 individuals, not including

Plaintiff. The Court finds, when the allegations in the complaint are accepted as true, that this

collective action comprises similarly situated employees to Plaintiff.

       The parties have also proposed notice (Doc. 20-1) and a consent to join form (Doc. 20-2)

to be distributed to the potential collective action members. The Court has reviewed these

documents and finds them to be in order. The parties have also proposed to send notice to potential

class members by U.S. Mail, and the Court will grant the parties’ request to provide notice through

U.S. Mail.

       The parties have also proposed a schedule. Within fourteen days after entry of this order,

Defendant shall deliver to Plaintiff’s counsel the names and last known mailing addresses of the

potential collective action members. Within seven days of receipt, Plaintiff will distribute the

notice and consent to potential collective action members. Within sixty days of distribution,



                                                 1
Case 2:20-cv-02193-PKH Document 21                     Filed 03/04/21 Page 2 of 2 PageID #: 121




consents for opt-in plaintiffs must be filed by the opt-in plaintiffs or returned to Plaintiff’s counsel

(who will file those consents on behalf of the opt-ins). The Court approves this proposed approach.

       IT IS THEREFORE ORDERED that the joint motion (Doc. 20) for conditional

certification is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s motion (Doc. 6) for conditional certification

is terminated as moot.

       IT IS SO ORDERED this 4th day of March, 2021.


                                                                /s/P. K. Holmes, 
                                                                P.K. HOLMES, III
                                                                U.S. DISTRICT JUDGE




                                                   2
